DETAILED ACTION
Applicant’s amendments and remarks, filed November 2, 2021, are fully acknowledged by the Examiner. Currently, claims 1 and 3-19 are pending with claim 2 cancelled, and claims 1, 3, 5-9, 14, 14-16, 18 and 19 amended. The following is a complete response to the November 2, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, Applicant’s amendments to the claim have incorporated the previously-indicated allowable subject matter of now-cancelled claim 2 therein. While Morley (US Pat. No. 6,840,938 B1) was cited by the Examiner as the closest prior art of record to the instant claims including the main tube, effector, first cable, second cable and backend mechanism, Morley is deficient in teaching the claimed first cable alignment component and second cable alignment component, and for the first cable alignment component to be electrically conductive to provide for the functionally set forth therein. Specifically, while Morley provides for the transmission set forth in figure 4B, the Examiner has failed to find any reference or combination of references that would cure the deficiency in Morley, and has failed to find any reason that one of ordinary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794